Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Venizelos (US2002/0064740), which shows all of the claimed limitations.  Venizelos shows: 
1. (Currently Amended) A method of discharging fuel and an amount of air into a furnace space wherein the fuel is burned such that flue gases having low NOx content and low CO content are formed therefrom, the method comprises: mixing a first portion of the fuel and substantially all of the air to form a lean primary fuel-air mixture (para. 0027,0029,0031[“All of the air….”],0033); discharging the lean primary fuel-air mixture into the furnace space within a primary combustion zone defined by a burner tile 28 such that there is a furnace 20 environment surrounding the burner tile (fig. 4); burning the lean primary fuel-air mixture in the primary combustion zone to produce a flame and thus generated flue gases, wherein the primary combustion zone has a first end and a second end, and the lean primary fuel-air mixture is introduced so that the flame is anchored adjacent the first end and the generated flue gases are discharged into the furnace environment at the second end (para. 0027,0029,0033). 
2. (Currently Amended) The method of claim 1, wherein the discharging of the lean primary fuel-air mixture is through at least one tube 32,46 in which the first portion of the fuel and substantially all the air are mixed to form the fuel-air mixture, and wherein the first end of the combustion zone is closed to air introduction other than through the at least one tube (para. 0018; fig. 1,3,4).  
3. (Original) The method of claim 1, further comprising introducing a second portion of fuel 70 into the furnace outside of the primary combustion zone such that the second portion of fuel forms a secondary combustion zone downstream of the primary combustion zone and substantially all the air for the secondary combustion zone is provided by the lean primary fuel-air mixture (para. 0022,0023,0031; fig.4).  
4. (Original) The method of claim 3, wherein substantially all the air is at least 97% of the air needed for combustion of the fuel based on the air needed to combust the first portion of the fuel, and the second portion of the fuel (para. 0031 – “All of the air is introduced….”).  
5. (Original) The method of claim 3, further comprising: determining the composition of the fuel; determining a flow rate of the first portion of the fuel and a flow rate of the second portion of the fuel; determining an adiabatic flame temperature (AFT) for the composition of the fuel; determining the excess air quantity required to produce a predetermined NOx emission level based on the AFT; and adjusting at least one of the flow rate of the first portion of fuel, the flow rate of the second portion of fuel, the amount of air based on the excess air quantity required to minimize NOx, and the distribution of air within the burner (para. 0020,0031).  
6. (Original) The method of claim 5, wherein the step of adjusting comprises adjusting both the flow rate of the first portion of fuel and the flow rate of the second portion of the fuel (inherent).  
7. (Original) The method of claim 6, wherein the flow rate of the first portion of the fuel and the flow rate of the second portion of the fuel are adjusted simultaneously (capable of performing this function).  
8. (Original) The method of claim 7, wherein the discharging of the lean primary fuel-air mixture is through a plurality of tubes in which all the air for the primary combustion zone and secondary combustion zone, and the first portion of the fuel are mixed to form the fuel- air mixture, and wherein the fuel-air mixture is supplied to the first combustion zone only through the tubes (para. 0031 – “All of the air is introduced into the furnace space 24 by way of the venturi mixers 46”).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

May 5, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762